887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Graham E. DAVIS, Petitioner,v.JEWELL RIDGE COAL COMPANY;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 88-3820.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1989.Decided:  Sept. 26, 1989.

Graham E. Davis, petitioner pro se.
Michael Francis Blair, Ellen J. Barry (Penn, Stuart, Eskridge & Jones), Sylvia Theresa Kaser, Patricia May Nece (United States Department of Justice), for respondents.
Before PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Proceeding pro se, Graham Ellis Davis petitions for review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of his application for disability benefits provided under the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. Secs. 901 et seq.    Our review of the record and the parties' briefs discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Benefits Review Board.*   Davis v. Jewell Ridge Coal Co., 84-1160 BLA (BRB Jan. 29, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Davis's assertions that the administrative law judge and the Benefits Review Board failed to consider medical evidence he claims qualifies him for benefits is without merit.  Our review discloses that the administrative law judge and the Benefits Review Board carefully and thoughtfully considered and weighed all the evidence.  We find no error in their conclusions that the evidence failed to establish that petitioner is totally disabled due to pneumoconiosis arising from his 27 years coal mine employment